Case 4:17-cr-00072-BMM Document 37 Filed 09/02/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
GREAT FALLS DIVISION

UNITED STATES OF AMERICA, CR 17-72-GF-BMM-JTJ
Plaintiff, FINDINGS AND

RECOMMENDATIONS
vs.

TYRELL BELGARDE,

Defendant.

 

 

I. Synopsis

Defendant Tyrell Belgarde (Belgarde) has been accused of violating the
conditions of his supervised release. Belgarde admitted the alleged violation.
Belgarde’s supervised release should be revoked. Belgarde should be placed in
custody for 5 months, with 19 months of supervised release to follow.

II. Status

Belgarde pleaded guilty to Strangulation on February 7, 2018. (Doc. 22).
The Court sentenced Belgarde to 27 months of custody, followed by 2 years of
supervised release. (Doc. 28). Belgarde’s current term of supervised release

began on May 7, 2020. (Doc. 32 at 1).
Case 4:17-cr-00072-BMM Document 37 Filed 09/02/20 Page 2 of 5

Petition

The United States Probation Office filed a Petition on August 24, 2020,
requesting that the Court revoke Belgarde’s supervised release. (Doc. 32). The
Petition alleged that Belgarde had violated the conditions of his supervised release
by failing to complete his 180-day term at the Great Falls Residential Reentry
Center.

Initial appearance

Belgarde appeared before the undersigned for his initial appearance on
September 1, 2020. Belgarde was represented by counsel. Belgarde stated that he
had read the petition and that he understood the allegations. Belgarde waived his
right to a preliminary hearing. The parties consented to proceed with the
revocation hearing before the undersigned.

Revocation hearing

The Court conducted a revocation hearing on September 1, 2020. Belgarde
admitted that he had violated the conditions of his supervised release by failing to
complete his 180-day term at the Great Falls Residential Reentry Center. The
violation is serious and warrants revocation of Belgarde’s supervised release.

Belgarde’s violation is a Grade C violation. Belgarde’s criminal history

category is III. Belgarde’s underlying offense is a Class C felony. Belgarde
Case 4:17-cr-00072-BMM Document 37 Filed 09/02/20 Page 3 of 5

could be incarcerated for up to 24 months. Belgarde could be ordered to remain
on supervised release for up to 24 months, less any custody time imposed. The
United States Sentencing Guidelines call for a term of custody of 5 to 11 months.
III. Analysis

Belgarde’s supervised release should be revoked. Belgarde should be
incarcerated for 5 months, with 19 months of supervised release to follow. This
sentence is sufficient but not greater than necessary.

IV. Conclusion

The Court informed Belgarde that the above sentence would be
recommended to United States District Judge Brian Morris. The Court also
informed Belgarde of his right to object to these Findings and Recommendations
within 14 days of their issuance. The Court explained to Belgarde that Judge
Morris would consider a timely objection before making a final determination on
whether to revoke his supervised release and what, if any, sanction to impose.
Belgarde stated that he wished to waive his right to object to these Findings and
Recommendations, and that he wished to waive his right to allocute before Judge

Morris.
Case 4:17-cr-00072-BMM Document 37 Filed 09/02/20 Page 4 of 5

The Court FINDS:
That Tyrell Belgarde violated the conditions of his supervised release by
failing to complete his 180-day term at the Great Falls Residential Reentry
Center.

The Court RECOMMENDS:
That the District Court revoke Belgarde’s supervised release

and commit Belgarde to the custody of the United States Bureau of
Prisons for 5 months, with 19 months of supervised release to follow.

NOTICE OF RIGHT TO OBJECT TO FINDINGS AND

RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT
The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of
Electronic Filing. 28 U.S.C. § 636(b)(1). A United States district court judge will
make a de novo determination regarding any portion of the Findings and
Recommendations to which objection is made. The district court judge may accept,
reject, or modify, in whole or in part, the Findings and Recommendations. Failure
to timely file written objections may bar a de novo determination by the district

court judge, and may waive the right to appear and allocute before a district court
Case 4:17-cr-00072-BMM Document 37 Filed 09/02/20 Page 5 of 5

judge.

DATED this 2nd day of September, 2020.

  

 

 

ohnston--—~~~
United States Magistrate Judge
